NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            DEANDRE F., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.F., Appellees.

                              No. 1 CA-JV 21-0274
                               FILED 3-17-2022


            Appeal from the Superior Court in Maricopa County
                             Nos. JD532638
                                JS519776
                The Honorable Kristin Culbertson, Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Appellant

Arizona Attorney General’s Office, Mesa
By Thomas Jose
Counsel for Appellee Department of Child Safety
                         DEANDRE F. v. DCS, A.F.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the court, in which
Presiding Judge Jennifer B. Campbell and Judge James B. Morse Jr. joined.


H O W E, Judge:

¶1           Deandre F. (“Father”) appeals from the juvenile court’s ruling
terminating his parental rights to his daughter A.F., born 2017, on the
ground of abandonment. For the following reasons, we affirm.1

                 FACTS AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
juvenile court’s order. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 2 ¶ 2 (2016).
Father is A.F.‘s biological father. He never married A.F.’s mother, signed
his name on A.F.’s birth certificate, or established paternity through the
family court. He lived with Mother and A.F. from her birth until late 2018.
Although Mother had allowed unsavory friends in the home and allegedly
used methamphetamine and cocaine in A.F.’s presence, Father left A.F.
with Mother and moved to Tennessee. The Department of Child Safety
initially got involved in 2019 after learning that Mother and A.F. were
homeless and A.F. was exposed to drugs. A family friend picked up A.F.
from a known drug house and delivered her to the Department who took
custody of the child. The Department placed A.F. with Mother’s family
friend.

¶3            Father’s identity was initially unknown. The Department
searched for a person named “Dre [F.]” and believed another man to be the
father. The Department petitioned for dependency and paternity as to John
Doe and the other man, alleging neglect. The Department also moved to
terminate parental rights.

¶4            Father’s identity became known after he sent Mother one
dollar on three separate occasions so that she would call him. The
Department amended the dependency petition and motion to terminate to
identify Father and allege abandonment. Although his identity was known,


1     A.F.’s mother is not a party to this appeal; her parental rights were
terminated in 2020.


                                      2
                          DEANDRE F. v. DCS, A.F.
                            Decision of the Court

he continued to be difficult to locate. The Department found addresses in
both Arizona and Tennessee, but certified letters sent to those addresses
were returned. Father was then served by publication.

¶5            Father appeared in April 2021 for his initial dependency
hearing, which was continued. He then took a paternity test, which showed
a 99.99% probability of paternity. The Department moved for summary
judgment on paternity. The court granted summary judgment and found
that Father was A.F.’s biological father. Father appeared at the continued
initial dependency hearing and contested the allegations in the petition. In
early 2021, the Department petitioned to terminate Father’s parental rights
based on abandonment. The court held a combined dependency and
termination hearing in July 2021.

¶6             Father testified that he was present when A.F. was born but
did not sign the birth certificate. When asked why he did not establish
paternity sooner, he stated, “No, I never will do nothing like that . . .
[b]ecause I know once you get them that sample, they going to put you in
the system . . . and they’re going to bury you.” Asked why he did not call
the police if he knew that Mother was allowing her unsavory friends into
the home, he responded, “I don’t need to call no cops on nobody because I
ain’t got time to have you all in my business, even though you all in it now.”
Father also admitted that he had not parented A.F. since she was a year old
and claimed that he did not believe that Mother was using drugs when they
lived together. He also testified that the last time he saw A.F. in person was
in 2018. When asked about how he kept in contact with A.F., he testified
that he sporadically sent Mother money, totaling about $250, and visited
Arizona in 2019 only to find others living at Mother’s residence. He came
back in 2020 only to contract Covid-19, and Mother would not answer his
calls. He added that when he finally got into contact with Mother, he did
not speak with A.F. and claimed that Mother was interfering with his
parental relationship by blocking him on social media and changing her
phone number. He began weekly telephonic visits with A.F. after she was
already in foster care, but never sent her cards, gifts, or letters. He testified
that he signed up for a life insurance policy and named her as the
beneficiary.

¶7            The Department case manager testified that the Department
had concerns about Father’s lack of a relationship with A.F. Since the
Department got into contact with him, however, he had weekly phone calls
with A.F. that lasted five-to-ten minutes. She also testified that A.F. was
“thriving” in her placement and that the foster family was willing to adopt
her.


                                       3
                          DEANDRE F. v. DCS, A.F.
                            Decision of the Court

¶8             On the dependency issue, the court found that A.F. was
dependent as to Father. On the termination issue, the court found that the
Department proved by clear and convincing evidence that Father had
abandoned A.F. The court did not find Father to be a credible witness when
he testified about not establishing paternity sooner and believing that
Mother was not using drugs when they lived together. The court also found
that Mother’s alleged interference with Father’s and A.F.’s relationship did
not constitute a defense to his abandonment of the child. The court made
findings of fact to support its termination decision, including that Father
did not establish paternity, left the child with Mother—whom he knew was
using drugs and had “strangers” in the home—and never verified the
child’s safety after he left. The court also found that he failed to contact the
child for almost two-and-a-half years, did not send gifts, cards, or letters to
A.F., and the sporadic monetary support Father claimed to have provided
was “woefully inadequate to constitute reasonable support.” The court also
found that termination was in A.F.’s best interests and granted the
Department’s petition to terminate his parental rights. Father timely
appealed.

                                 DISCUSSION

¶9             Father argues that the juvenile court erred by terminating his
rights to A.F. based on abandonment.2 A juvenile court’s termination
determination is reviewed for an abuse of discretion. E.R. v. Dep’t of Child
Safety, 237 Ariz. 56, 58 ¶ 9 (App. 2015). Because the juvenile court is in the
best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts, Ariz. Dep’t of Econ. Sec.
v. Oscar O., 209 Ariz. 332, 334 ¶ 4 (App. 2004), we will affirm a termination
decision unless no reasonable evidence supports it, Xavier R. v. Joseph R.,
230 Ariz. 96, 100 ¶ 11 (App. 2012).

¶10            To terminate parental rights, the juvenile court must find the
existence of at least one statutory ground under A.R.S. § 8–533 by clear and
convincing evidence and must find that termination is in the child’s best
interests by a preponderance of the evidence. A.R.S. § 8–533(B); Ariz. R.P.
Juv. Ct. 66(C); Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 282, 286 ¶ 15 (App.
2016). One such ground is abandonment, A.R.S. § 8–533(B)(1), which means




2      Father does not challenge the court’s best interests determination;
thus, we assume that he concedes the finding as accurate. See Britz v.
Kinsvater, 87 Ariz. 385, 388 (1960).


                                        4
                          DEANDRE F. v. DCS, A.F.
                            Decision of the Court

       the failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial finding
       that a parent has made only minimal efforts to support and
       communicate with the child. Failure to maintain a normal
       parental relationship with the child without just cause for a
       period of six months constitutes prima facie evidence of
       abandonment,

A.R.S. § 8–531(1). A finding of abandonment requires the court to consider
each factor: whether a parent has (1) provided reasonable support to the
child, (2) maintained regular contact with her, and (3) provided normal
supervision. Kenneth B. v. Tina B., 226 Ariz. 33, 37 ¶ 18 (App. 2010). A
parent’s conduct determines abandonment, not a parent’s subjective intent.
Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249 ¶ 18 (2000). A parent
bears the burden to act as a parent and “should assert his legal rights at the
first and every opportunity.” Id. at 251 ¶ 25. When a parent cannot exercise
traditional methods to bond with the child, “he must act persistently to
establish the relationship however possible and must vigorously assert his
legal rights to the extent necessary.” Id. at 251 ¶ 22 (quoting In re Pima Cnty.
Juv. Severance Action No. S–114487, 179 Ariz. 86, 97 (1994)).

¶11           Reasonable evidence supports termination of Father’s
parental rights based on abandonment. He had no contact with the child
for two-and-a-half years. He moved out of Arizona and left A.F. with
Mother, whom he knew was abusing drugs and associating with unsavory
friends. Aside from sending sporadic monetary support, he failed to
provide A.F. with reasonable support in the form of gifts, clothes, cards,
and food. See Kenneth B., 226 Ariz. at 37 ¶ 20. Nor did he make efforts to
establish paternity on her birth certificate or through the family court.

¶12           Father cites Calvin B. v. Brittany B., 232 Ariz. 292 (App. 2013),
and argues that Mother prevented him from having a normal parental
relationship with A.F. by blocking him on social media and changing her
phone number. Unlike the facts in that case, however, Father here did not
show that Mother prevented him from having a normal parental
relationship with A.F. because he did not actively seek more involvement
with the child despite Mother’s alleged interference. See id. at 297 ¶ 22
(despite mother’s attempts to prevent father from seeing son, reversal of
abandonment finding was warranted because father “continued to seek
visits,” managing about 10 visits a year). Here, the record shows that Father
did not see the child in person after leaving Arizona in 2018 and did not
have phone contact with her until she was already in foster care. These calls


                                       5
                       DEANDRE F. v. DCS, A.F.
                         Decision of the Court

only lasted between five and ten minutes. Although Father attempted to
contact Mother a few times to speak with A.F., he concedes that he could
have established paternity and sought parenting time but chose not to
involve the court. Doing so would have also provided him earlier notice of
the proceedings. The record does not support Father’s argument that
Mother’s actions prevented his ability to parent the child.

¶13          Because reasonable evidence supports the juvenile court’s
termination decision, the court did not abuse its discretion.

                              CONCLUSION

¶14          For the foregoing reasons, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        6